Chapman, C. J.
When the petition was entered in this court, a legal and sufficient notice was given to all persons interested to appear and be heard. The defendants did not appear. Commissioners were appointed, who gave a very brief notice to ,the defendants to appear before them. It is contended that it was insufficient. But, after the commissioners made their award, they gave notice of it to the defendants, who might then, if they objected to it, have entered their appearance in this court and objected to the acceptance of the award or moved its recommitment. If any error had been made, there was ample opportunity to correct it. But the defendants did not appear. A judgment was entered; and the plaintiffs, as public officers, have incurred the expenses under it which are the subject of this action. The court are of opinion that the defendants, by their omission to make objection seasonably, have waived the alleged defect in the notice given by the commissioners.

Judgment for the plaintiffs.